J-S21030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                v.                             :
                                               :
    JOSEPH N. MOYER, JR.                       :
                                               :
                       Appellant               :   No. 1452 MDA 2021


        Appeal from the Judgment of Sentence Entered January 8, 2021,
             in the Court of Common Pleas of Huntingdon County,
            Criminal Division at No(s): CP-31-CR-0000069-2020.

BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                                   FILED JULY 22, 2022

        Joseph N. Moyer, Jr. appeals from the judgment of sentence, imposing

14 to 48 months’ incarceration. For the reasons below, we affirm.

        On September 25, 2019, the police arrested Moyer for driving under the

influence.1 The trial court appointed Douglas J. Keating, Esq. to defend him.

        Shortly thereafter, the COVID-19 pandemic struck. Pursuant to In re:

General Statewide Judicial Emergency, March 18, 2020 Order, Nos. 531

& 532 JAD (Pa. 2020), the Court of Common Pleas of Huntingdon County

continued all jury trials indefinitely.

        When conditions started to improve, the trial court scheduled voir dire

in this case for July 2020. “However, due to the constantly changing COVID-

19-infection    rates,    public-gathering     restrictions,   and   infection-control
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1See 75 Pa.C.S.A. § 3802(D)(1)(ii). This appeal involves procedural issues.
As such, we do not discuss the events that led to Moyer’s arrest.
J-S21030-22



guidance at that time, the court’s multiple attempts to schedule and conduct

jury trials during the summer of 2020 were thwarted.” Trial Court Opinion,

1/25/22, at 3. On July 27, 2020, the court issued orders rescheduling voir

dire for September 15, 2020 and Moyer’s trial for October 5, 2020.

       According to the trial court, “At 5:17 p.m. on . . . Friday, September

11th, Attorney Keating submitted a continuance request via facsimile, citing a

schedule conflict due to a jury trial for another of his clients in Blair County.”

Id. “As the request was not made until after [the Court of Common Pleas of

Huntingdon County] was closed, the court did not become aware of it until the

following Monday, September 14th.” Id. Rather than delay the jury selection

further, the trial court “appointed another experienced attorney, Nicolas E.

Newfield, Esq., to represent [Moyer] solely for purposes of jury selection.” Id.

       Neither Attorney Keating nor Attorney Newfield filed the September 11th

fax with the clerk of courts, and, at voir dire, Attorney Newfield did not move

for a continuance. Instead, he made only a “general objection to the process

being used for selection due to COVID-19 and a little different prejudice to

[Moyer] in this matter . . . .” N.T., 9/15/22, at 6.2

       Moyer did not appear at voir dire, and the trial court empaneled a jury.

“Attorney Keating filed no motions between jury selection and trial.” Trial

Court Opinion, 1/25/22, at 4. He waited three weeks, until the morning of

trial, and told the court:
____________________________________________


2The stenographer erroneously dated the transcript of jury selection “Monday,
October 5, 2020.” We use the proper date in our citation.

                                           -2-
J-S21030-22


           Friday, I met with my client, and he wanted to hire Tom
           Dickey. I’m not even wasting my time filing a continuance
           in this matter. I explained to him [that, at] jury selection,
           I filed a continuance, and it was denied, and new attorney
           was appointed. I gave him the whole background of it. And
           my client wants me to put on the record an objection to jury
           selection going on without him and his counsel, and he
           wants me to ask for a continuance today, so I’m just making
           you aware of the issue ahead of time.

N.T., 10/5/20, at 3.

       Trial commenced, the jury convicted Moyer, and the court sentenced

him as described above.           This untimely appeal followed, but, due to a

breakdown in the trial court’s operations, we decline to quash.3

       Moyer raised a single, compound issue: “Whether the trial court abused

its discretion in denying [his] continuance motions and having jury selection

and trial in [Moyer’s] absence.” Moyer’s Brief at 6. For ease of disposition,

we divide Moyer’s multifaceted question in its three subparts — (1) the

continuance motions, (2) jury selection in absentia, and (3) trial in absentia.

We address each subpart in turn.

1.     Continuance Motions

       We begin with the two continuance motions, neither of which appears

in the certified record. This raises the question of whether Moyer’s attorneys

properly preserved either request for appellate review. As we explain, they

did not.
____________________________________________


3 See Commonwealth v. Patterson, 940 A.2d 493, 498-99 (Pa. Super.
2007) (holding that, where, as here, the clerk of courts delays in filing the
order that post-sentence motions are deemed denied by operation of law, that
delay is a breakdown in the court system and excuses a tardy appeal).

                                           -3-
J-S21030-22



      “The issue of waiver presents a question of law, and, as such, our

standard of review is de novo, and our scope of review is plenary.” Trigg v.

Children’s Hosp. of Pittsburgh of UPMC, 229 A.3d 260, 269 (Pa. 2020).

      This Court has said, “The fundamental tool for appellate review is the

official record of the events that occurred in the trial court.” Commonwealth

v. Preston, 904 A.2d 1, 6 (Pa. Super. 2006) (en banc).           Therefore, “the

Pennsylvania Rules of Appellate Procedure provide for the transmission of a

certified record from the trial court to the appellate court,” and “matters which

are not of record cannot be considered on appeal.” Id. Any “document which

is not part of the officially certified record is deemed non-existent . . . .” Id.

“Simply put, if a document is not in the certified record, the Superior Court

may not consider it.” Id. at 7.

      Moreover:

                The certified record consists of the “original papers
         and exhibits filed in the lower court, the transcript of
         proceedings, if any, and a certified copy of the docket
         entries prepared by the clerk of the lower court.” Pa.R.A.P.
         1921. Our law is unequivocal that the responsibility rests
         upon the appellant to ensure that the record certified on
         appeal is complete in the sense that it contains all of the
         materials necessary for the reviewing court to perform its
         duty. Commonwealth v. Kleinicke, 895 A.2d 562, 575
         (Pa. Super. 2006) (en banc). To facilitate an appellant’s
         ability to comply with this requirement, our Supreme Court
         adopted the following procedural rule effective as of June 1,
         2004:

            The clerk of the lower court shall, at the time of the
            transmittal of the record to the appellate court, mail a
            copy of the list of record documents to all counsel of
            record, or if unrepresented by counsel, to the parties


                                      -4-
J-S21030-22


            at the address they have provided to the clerk. The
            clerk shall note on the docket the giving of such
            notice.

         Pa.R.A.P. 1931(d). As the explanatory comment to Rule
         1931 indicates, if counsel (or a party) discovers that
         anything material has been omitted from the certified
         record, the omission can be corrected pursuant to the
         provisions of Rule of Appellate Procedure 1926. Under Rule
         1926, an appellate court may direct that an omission or
         misstatement shall be corrected through the filing of a
         supplemental certified record. However, this does not alter
         the fact that the ultimate responsibility of ensuring that the
         transmitted record is complete rests squarely upon the
         appellant and not upon the appellate courts. Pa.R.A.P.
         1931.

Id.

      In its Rule 1925(a) Opinion, the trial court relates that Attorney Keating

faxed an after-hours continuance request on Friday, September 11, 2020,

regarding jury selection, scheduled for September 15th. However, Moyer does

not indicate in his brief where in the record we might locate that fax, and our

review of the record failed to disclose it. Hence, we conclude that neither

Attorney Keating nor Attorney Newfield filed the September 11th fax with the

clerk of courts. Thus, it never became part of the certified record, we do not

have it before us for appellate review, and we may not consider it.

      Because the fax is not in the record, this Court cannot ascertain what

issues and arguments Moyer raised in that missing document. We therefore

dismiss the sub-issue of whether the trial court abused its discretion in

denying Moyer’s faxed-in motion as waived. See Preston, supra.




                                     -5-
J-S21030-22



      Additionally, on the morning before the trial, defense counsel expressly

declined to move for a continuance. He said, “I’m not even wasting my time

filing a continuance in this matter.” N.T., 10/5.22, at 2-3.

      In other words, he did not raise this issue at the time of trial. As such,

defense counsel made no argument to the trial court to support a continuance.

Therefore, all of the arguments that Moyer makes in his appellate brief

regarding this issue are made for the first time on appeal, including his

reliance upon Article I, § 9 of the Constitution of the Commonwealth of

Pennsylvania. See Moyer’s Brief at 11-14.

      Any “issues not raised in lower courts are waived for purposes of

appellate review, and they cannot be raised for the first time on appeal.”

Pa.R.A.P. 302(a). “This is because, as [the Supreme Court of Pennsylvania]

has oft reminded, issue preservation is foundational to proper appellate

review.” Trigg, 229 A.3d at 269.

      We dismiss this sub-issue as waived.

2.    Jury Selection in Absentia

      Turning to Moyer’s claims that the trial court abused its discretion by

conducting the voir dire in his absence, again, we find waiver.

      At the time of jury selection, Attorney Newfield made only a “general

objection” that never mentioned, much less argued the grounds for the

objection, why the trial court could not select a jury in Moyer’s absence. N.T.,

9/15/20, at 6. He did not give the trial court any legal basis for the objection.

Additionally, Attorney Keating made no motions to correct any perceived error

                                      -6-
J-S21030-22



at jury selection in the nearly three weeks between voir dire and trial. Finally,

on the morning of trial, Attorney Keating said Moyer “wants me to put on the

record an objection to jury selection going on without him and his counsel

. . . .” N.T., 10/5/20, at 3.

      To the extent that this was an objection to the jury selection, defense

counsel offered no legal theory to support it. Thus, he did make an argument

to the trial court regarding Moyer’s objection. A party raising an objection at

trial must, at a minimum, state the grounds for the objection to preserve the

issue for appeal.

      It is well-settled that we “will not consider a claim which was not called

to the trial court's attention at a time when any error committed could have

been corrected.” Fillmore v. Hill, 665 A.2d 514, 516 (Pa. Super. 1995). “The

principal rationale underlying the waiver rule is that when an error is pointed

out to the trial court, the court then has an opportunity to correct the error .

. . By specifically objecting to any obvious error, the trial court can quickly

and   easily   correct   the    problem   and   prevent   the   need   for   a   new

trial.” Id. (citations omitted); see also Commonwealth v. Montalvo, 641

A.2d 1176, 1184 (Pa. Super. 1994) (citation omitted) (holding that, in order

to preserve an issue for review, a party must make a timely and specific

objection at trial, for this Court will not consider claims on appeal not called

to trial court’s attention at a time purported error could have been corrected).

      Importantly, “the law is clear that issues, even those of constitutional

dimension, are waived if not raised in the trial court. A new and different

                                          -7-
J-S21030-22



theory of relief may not be successfully advanced for the first time on

appeal.”     Commonwealth v. Cline, 177 A.3d 922, 927 (Pa.Super.

2017), appeal denied, 646 Pa. 735, 187 A.3d 210 (2018); Pa.R.A.P. 302(a).

      Therefore, to the extent that Moyer claims his absence from voir dire

violated his constitutional rights, the Rules of Criminal Procedure, or any other

potential basis for objection, those issues are waived.

      Additionally, Moyer’s appellate brief states no basis for why he claims

the trial court purportedly abused its discretion.

      Our “Rules of Appellate Procedure do not permit conclusory arguments.

Each distinct issue [or sub-issue] must, at a minimum, contain citations of

authorities as are deemed pertinent.” Commonwealth v. Pi Delta Psi, Inc.,

211 A.3d 875, 883 (Pa. Super. 2019), appeal denied, 221 A.3d 644 (Pa. 2019)

(quoting Pa.R.A.P. 2119(a)). Additionally, when “an appellant’s argument is

underdeveloped, we may not supply [him] with a better one.                In such

situations, we shall not develop an argument for an appellant, nor shall we

scour the record to find evidence to support an argument; instead, we will

deem the issue to be waived.” Id. at 884–85 (some punctuation omitted).

      Moyer cites no rule or case law to support the suggested that the trial

court abused its discretion by conducting the voir dire without him.           The

Supreme Court of Pennsylvania has long held that, “An abuse of discretion is

not merely an error of judgment, but if in reaching a conclusion the law is

overridden    or   misapplied,   or   the   judgment   exercised   is   manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will, as shown by

                                       -8-
J-S21030-22



the evidence or the record, discretion is abused.”         Commonwealth v.

Wade, 402 A.2d 1360, 1367 (Pa. 1979).

        Rather than discuss his claim of error through that abuse-of-discretion

lens, Moyer provides this Court with two paragraphs of conclusory assertions

and suggestions as to what the trial court theoretically could have done,

instead of selecting the jury in absentia. See Moyer’s Brief at 14. He does

not explain why the trial court’s decision to proceed without him overrode the

law, was manifestly unreasonable, “or the result of partiality, prejudice, bias

or ill-will, as shown by the evidence or the record . . . .” Wade, 402 A.2d at

1367.

        Hence, we dismiss this sub-issue on two grounds: (1) failure to object

in a meaningful way below (especially at the time of jury selection, see Trigg,

supra) and (2) Moyer’s underdeveloped appellate argument to support it on

appeal. See Pi Delta Psi, supra.

3.      Trial in Absentia

        Lastly, in his Statement of Issues Involved, Moyer claims the trial court

abused its discretion by failing to continue his jury trial. See Moyer’s Brief at

6. However, in his argument section, he does not offer a legal theory or any

analysis to support that assertion. See id. at 11-14. Accordingly, for the

above reasons, we also dismiss this sub-issue as waived. See Pi Delta Psi,

supra.

        Judgment of sentence affirmed.




                                       -9-
J-S21030-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/22/2022




                          - 10 -